                                                                                             Case 2:19-cv-01362-JCM-BNW Document 14
                                                                                                                                 15 Filed 08/06/20
                                                                                                                                          08/10/20 Page 1 of 2




                                                                                      1 CHRISTENSEN JAMES & MARTIN
                                                                                        DARYL E. MARTIN, ESQ. (6735)
                                                                                      2 WESLEY J. SMITH, ESQ. (11871)
                                                                                        7440 W. Sahara Avenue
                                                                                      3 Las Vegas, Nevada 89117
                                                                                        Telephone: (702) 255-1718
                                                                                      4 Email: dem@cjmlv.com, wes@cjmlv.com
                                                                                        Attorneys for the Boards of Trustees of the
                                                                                      5 Southern Nevada Cement Masons Trusts

                                                                                      6
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                      7
                                                                                                                               DISTRICT OF NEVADA
                                                                                      8
                                                                                                                                     *****
                                                                                      9
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                           Board of Trustees of the Cement Masons          CASE NO.: 2:19-cv-01362-JCM-BNW
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                     10
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                           and Plasterers Health and Welfare Trust, et.
                                                                                     11    al.

                                                                                     12                          Plaintiffs,

                                                                                     13    vs.

                                                                                     14    Arenas, Parks & Stadiums Solutions, Inc.,
                                                                                           aka Arenas Parks and Stadiums Solutions         STIPULATION TO DISMISS
                                                                                     15    Inc, a foreign corporation; Suretec             DEFENDANT SURETEC
                                                                                           Insurance Company, a foreign                    INSURANCE COMPANY
                                                                                     16    corporation; DOES 1–10 & ROES 1–10;             WITH PREJUDICE

                                                                                     17                          Defendants.

                                                                                     18

                                                                                     19
                                                                                                 Plaintiffs and Defendant SURETEC INSURANCE COMPANY (“SureTec”), each
                                                                                     20
                                                                                          acting through their undersigned counsel, hereby stipulate and agree pursuant to Fed. R. Civ.
                                                                                     21
                                                                                          P. 41(a)(1)(A)(ii) that all claims asserted herein by Plaintiff against Defendant SureTec shall
                                                                                     22
                                                                                          be and are hereby dismissed with prejudice, with Plaintiffs and SureTec bearing their own
                                                                                     23
                                                                                          attorneys’ fees and costs, except that SureTec does not waive and reserves its right to recover
                                                                                     24
                                                                                          attorneys’ fees and costs as well as other losses against any bond indemnitor. This Stipulation
                                                                                     25
                                                                                                 ///
                                                                                     26
                                                                                                 ///
                                                                                     27
                                                                                     28
        Case 2:19-cv-01362-JCM-BNW Document 14
                                            15 Filed 08/06/20
                                                     08/10/20 Page 2 of 2




 1 to Dismiss shall have no effect on claims asserted by Plaintiffs against parties other than

 2 Defendant SureTec.

 3

 4 Dated: August 6, 2020.                         Dated: August 6, 2020.

 5 CHRISTENSEN JAMES & MARTIN                     THE FAUX LAW GROUP

 6 By:     /s/ Daryl E. Martin                    By:     /s/ Kurt Faux
   Daryl E. Martin, Esq. (NV Bar No. 6735)        Kurt Faux, Esq. (Nevada Bar No. 3407)
 7
   7440 West Sahara Ave.                          2625 N. Green Valley Pkwy., Suite 100
 8 Las Vegas, NV 89117                            Henderson, NV 89014
   Tel. (702) 255-1718                            Tel. (702) 458-5790
 9 Email dem@cjmlv.com                            Email kfaux@fauxlaw.com
   Attorneys for Plaintiffs SOUTHERN              Attorneys for Defendant SURETEC
10 NEVADA CEMENT MASONS TRUSTS                    INSURANCE COMPANY
11

12

13                                             ORDER
14

15          Good cause appearing, IT IS SO ORDERED.
16                August
            DATED and done10,
                           this2020.
                                ____ day of __________, 2020.
17

18

19                                      UNITED STATES DISTRICT COURT JUDGE

20

21 Submitted by:

22 CHRISTENSEN JAMES & MARTIN

23
     By:     /s/ Daryl E. Martin
24   Daryl E. Martin, Esq. (NV Bar No. 6735)
     7440 West Sahara Ave.
25   Las Vegas, NV 89117
     Tel. (702) 255-1718
26   Email dem@cjmlv.com
27   Attorneys for Plaintiffs

28
                                                -2-
